Citation Nr: 1708359	
Decision Date: 03/20/17    Archive Date: 04/03/17

DOCKET NO.  11-17 416	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for a cervical spine injury.

2.  Entitlement to service connection for a cervical spine injury.

3.  Entitlement to service connection for type II diabetes mellitus, to include as due to herbicide exposure.

4.  Entitlement to service connection for erectile dysfunction, to include as secondary to diabetes mellitus.

5.  Entitlement to service connection for bilateral sensorineural hearing loss.

6.  Entitlement to service connection for tinnitus.




REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Howell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1963 to November 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama (hereinafter Agency of Original Jurisdiction (AOJ)).  In preparing to decide the issue on appeal, the Board has reviewed the contents of the Veteran's electronic files, including Virtual VA and Veterans Benefit Management System (VBMS) claims files.  All records are now in these electronic systems.

The Veteran testified at an October 2016 Travel Board before the undersigned.  A transcript of those proceedings is associated with the Veteran's VBMS file.

During the October 2016 Travel Board hearing, the Veteran waived initial review of additional evidence by the AOJ.  See 38 C.F.R. § 20.1304(c) (2016).

The DECISION below addresses whether new and material evidence has been received to reopen the service connection claim for a cervical spine injury.  The remaining issues are REMANDED to the AOJ.


FINDINGS OF FACT

1.  An unappealed January 2007 rating decision denied entitlement to service connection for a cervical spine injury on the basis of no in-service incurrence of a cervical spine injury.

2.  The evidence received since the January 2007 rating decision is new and material as it includes a previously unconsidered Veteran testimony regarding a 6 foot falling injury during service. 


CONCLUSION OF LAW

Following the prior final denial of January 2007, new and material evidence has been presented to reopen a claim of entitlement to service connection for a cervical spine injury.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

If a claim of entitlement to service connection is denied by an RO decision and no notice of disagreement or additional evidence is filed within one year, that decision becomes final and generally cannot be reopened or allowed.  38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 20.302, 20.1103.  Once that decision becomes final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108; see Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

Evidence is new and material if it: (1) has not been previously submitted to agency decision-makers; (2) by itself or in connection with evidence previously included in the record, relates to an unestablished fact necessary to substantiate the claim; (3) is neither cumulative nor redundant of evidence already of record at the time the last prior final denial of the claim sought to be opened; and (4) raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a); Shade v. Shinseki, 24 Vet. App. 110 (2010).  Further, the threshold for raising a reasonable possibility of substantiating the claim is low.  Shade, 24 Vet. App. at 117.

Evidence may be considered new and material if it contributes "to a more complete picture of the circumstances surrounding the origin of a Veteran's injury or disability, even where it will not eventually convince the Board to alter its rating decision."  Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998).  For the purposes of determining whether new and material evidence has been received to reopen a finally adjudicated claim, the evidence submitted since the last final RO or Board decision will be presumed credible.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).
A veteran bears the evidentiary burden to establish all elements of a service connection claim, including the nexus requirement.  See Fagan v. Shinseki, 573 F.3d 1282, 1287-88 (2009).  In making its ultimate determination, the Board must give a veteran the benefit of the doubt on any issue material to the claim when there is an approximate balance of positive and negative evidence.  See Fagan, 573 F.3d at 1287 (quoting 38 U.S.C. § 5107(b)).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  However, the benefit of the doubt doctrine does not apply to a new and material analysis.  Annoni v. Brown, 5 Vet. App. 463, 467 (1993).

In general, service connection is established for disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during periods of active service.  38 U.S.C.A. § 1110.  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

In January 2007, VA denied entitlement to service connection for a cervical spine injury on the basis of no in-service incurrence of a cervical spine injury.  The evidence of record at that time included service treatment records reflecting no lay or medical evidence of cervical spine injury or disability.  The Veteran had generally alleged chronic residual disability resulting from falling of the wing of an aircraft on the flight line.  By letter dated February 2007, the Veteran was notified of this decision and his appellate rights.  However, the Veteran did not appeal or submit new and material evidence within the one-year appeal period after notice of the decision was provided.  Hence, that decision is final.  See 38 U.S.C. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 3.156, 20.302, 20.1103 (2006).

The evidence received since the January 2007 decision includes a previously unconsidered statement from the Veteran indicating that there are outstanding private medical records relevant to his cervical spine injury.   See January 2016 Decision Review Officer (DRO) Hearing Testimony.  Additionally, at the hearing in October 2016, the Veteran provided further details of his falling injury reporting a fall of approximately 6 feet onto a concrete surface.  This evidence relates to an unestablished fact needed to establish service connection (i.e., injury in service).  Therefore, the Board finds that new and material evidence has been received and the criteria to reopen the Veteran's claim for service connection for a cervical spine injury are met.

As addressed in the REMAND below, the Board defers consideration of the claim on the merits pending additional development.



ORDER

New and material evidence has been received to reopen a claim of entitlement to service connection for a cervical neck disorder.  


REMAND

Cervical Spine Injury

During the January 2016 DRO hearing, the Veteran testified that he was treated for his cervical spine injury in 1987 by a physician in Birmingham, Alabama.  Those private medical records are not part of the claims file.  On remand, the AOJ should attempt to obtain those records.

Further, VA is obligated to provide a medical examination when the record contains competent evidence that a claimant has a current disability or symptoms of a current disability, the record indicates that a current disability or symptoms of a current disability may be associated with active service, and the record does not contain sufficient information to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79, 81-83 (2006).  See also 38 C.F.R. § 3.159(c)(4).

In this case, the Veteran has asserted that he injured his cervical spine after falling in service.  Further, at the October 2016 Board hearing, the undersigned noted that the Veteran was favoring his neck.  As a result, a VA examination is needed to determine the nature and etiology of any diagnosed cervical spine disorder.  

Diabetes Mellitus

During the January 2016 DRO hearing, the Veteran testified that he was initially diagnosed with and treated for diabetes mellitus in 1977 by a private physician, Dr. HS.  Further, the record reflects that a different private physician, Dr. BF, has treated the Veteran for diabetes mellitus since May 2000.  See January 2006 Private Medical Letter.  The claims file does not contain these treatment records.  Importantly, the medical records do not reflect whether the Veteran is being treated for type I or type II diabetes mellitus, and the type of treatment provided for diabetes mellitus.  On remand, VA should attempt to obtain these records.



Erectile Dysfunction

VA is obligated to provide a medical examination when the record contains competent evidence that a claimant has a current disability or symptoms of a current disability, the record indicates that a current disability or symptoms of a current disability may be associated with active service, and the record does not contain sufficient information to make a decision on the claim.  McLendon, 20 Vet. App. 79, 81-83 (2006).  See also 38 C.F.R. § 3.159(c)(4).

In this case, the Veteran has asserted that he has erectile dysfunction secondary to his diabetes mellitus.  Further, service treatment records reflect treatment for swelling and sores on his genitalia, as well as urethral discharge.  See, e.g., August 1964, July 1966, and May 1967 Service Treatment Records.  He also underwent surgery for "very tight foreskin."  See January 1967 Service Treatment Records.  As a result, a VA examination is needed to determine the nature and etiology of any diagnosed erectile dysfunction.  

Bilateral Hearing Loss and Tinnitus

During the January 2016 DRO hearing, the Veteran testified that he had undergone an audiological test "[a]bout six months ago."  That examination is not part of the claims file.  Additionally, at the hearing, the Veteran indicated that he was going to provide a November 2015 audiometric test for Board review, but that record has not been submitted.  On remand, VA should attempt to obtain these records.

Accordingly, the case is REMANDED for the following action:

1.  With the assistance of the Veteran as necessary, obtain any outstanding, relevant treatment records specifically including:
* any 1987 treatment records from a private physician concerning the cervical spine disability in Birmingham, Alabama;
* any 1977 treatment records by a private physician, Dr. HS; 
* any records since 2000 reflecting treatment by a private physician, Dr. BF, including clarification of whether the Veteran manifests type II diabetes mellitus and the type of treatment for his diabetes mellitus; and
* the reported private audiological examination in 2015.  

All attempts to obtain records should be documented in the claims folder.  The Veteran's assistance in identifying and obtaining records should be solicited as needed.

2.  Thereafter, schedule the Veteran for a VA examination by an appropriate examiner to determine the nature and etiology of any diagnosed cervical spine disorder.  The examiner must review the Veteran's Virtual VA and VBMS files.  The examiner should indicate in the opinion that all pertinent records were reviewed.  All clinical findings must be reported in detail and correlated to a specific diagnosis.
 
Following the examination, the examiner must opine as to whether it is at least as likely as not (50 percent or greater possibility) that any currently diagnosed cervical spine disorder is etiologically related to his periods of active service.  

The examiner's attention is directed to the Veteran's October 2016 hearing testimony that, while in-service and working on the top side of an airplane wing, he slipped and fell approximately six feet to the concrete below.  The examiner is instructed to accept as true the circumstances of that injury as reflected in the October 2016 transcript although not documented.  However, the examiner is requested to discuss whether there is any medical reason to accept or reject the Veteran's reported history of having a chronic cervical spine disability since the in-service falling injury.  A complete rationale for all stated opinions is required.

3.  Thereafter, schedule the Veteran for a VA examination by an appropriate examiner to determine the nature and etiology of any diagnosed erectile dysfunction.  The examiner must review the Veteran's Virtual VA and VBMS files.  All clinical findings must be reported in detail and correlated to a specific diagnosis.  

Following the examination, the examiner must opine as to whether it is at least as likely as not (50 percent or greater possibility) that any erectile dysfunction is etiologically related to or aggravated by service.  A complete rationale must be provided for these opinions.  The examiner should specifically address the following service treatment records (STRs):

* August 1964 STRs indicating swelling on the Veteran's testicles and genitalia;
* July 1966 STRs indicating urethral discharge;
* January 1967 STRs indicating surgery for tight foreskin; and
* May 1967 STRs indicating a sore on the Veteran's genitalia.

Further, as the Veteran has a current diagnoses of diabetes mellitus (see January 2006 Private Medical Letter), the examiner must opine as to whether it is at least as likely as not (50 percent or greater possibility) that any diagnosed erectile dysfunction is etiologically related to or aggravated by diabetes mellitus.

4.  After completing the actions detailed above, readjudicate the claims.  If any claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
T. MAINELLI
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


